Title: To James Madison from William Harris Crawford, 4 August 1815
From: Crawford, William Harris
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington. 4th Augt. 1815
                    
                    The letter of the 18th. ult which you have had the Kindness to address to me, communicating my appointment as Secretary of the department of war, was handed to me Yesterday morning by Mr Forrest.
                    
                    The evidence which this appointment affords, that the Confidence heretofore reposed in my integrity and capacity, has not been diminished by the complete failure of the negociation committed to my care, is highly gratifying to my feelings and gives you the best founded claim to my services. In entering your cabinet, I am conscious of possessing no peculiar qualification for the office in question; all that I can promise is that my talents such as they are Shall be honestly exerted in the discharge of its duties, with an ardent desire to support and extend the reputation of your administration; and to strengthen & to perpetuate our republican institutions.
                    I shall avail my self of the friendly invitation which you have given me, to pay my respects to you at your seat in orange on my way to Georgia. My departure depends upon the arrival of a part of my baggage which I expect by every stage from Philadelphia.
                    I pray you to present my respects to Mrs Madison, and to accept for yourself the assurance of my highest regard.
                    
                        
                            Wm H Crawford
                        
                    
                